By the Court.
We see no error in the proceedings of the auditor, or in the judgments affirming them. The action of the auditor was not only authorized, but required by section 34 of the tax law of 1859 (S. & C. 1452), and section 1 of the supplementary act of 1861 (S. & S. 759), not only as to the $59,000, but also as to the addition thereto of the $29,500.
The death of G-enin before complaint made to the auditor that his return was not full and true, and before notice to him that the auditor would proceed under the statute to correct it, did not, in our opinion, prevent the auditor from making the correction, on notice to the executor. And the auditor having ascertained the true amount of G-enin’s taxable personal property for the year 1868, was as much required by the statute to add to the true amount fifty per centum thereof, and place the whole sum upon the duplicate as he was to place thereon the true amount without the fifty per centum.

Motion overruled.